              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JULIUS GARRISON,

                      Plaintiff,
                                                   Case No. 21-CV-617-JPS
 v.

 KYLE TRITT, JOSEPH BEAHM,
 JEREMY STANIEC, LT. NELSON, LT.                                  ORDER
 MITCHELL, ANDREW LARSON, LT.
 DINGMAN, C.O. LEOPOLD, and
 C.O. RUSSELL,

                      Defendants.


       On June 1, 2021, the Court ordered Plaintiff to pay an initial partial

filing fee (“IPFF”) of $16.37. (Docket #7). On June 7, 2021 Plaintiff filed a

motion seeking the Court’s permission to use his release account to pay his

IPFF. (Docket #7). The Court will grant Plaintiff’s request.

       This Court has the authority to order disbursements from a

prisoner’s release account for payment of an IPFF. See, e.g., Doty v. Doyle,

182 F. Supp. 2d 750, 751 (E.D. Wis. 2002) (noting that “both the Wisconsin

Prison Litigation Reform Act…and the federal Prison Litigation Reform Act

[(“PLRA”)]…authorize the courts to order that…a prisoner’s release

account be made available [to pay an IPFF]”). However, this Court lacks the

authority—statutory or otherwise—to order that a prisoner may tap into

his release account to pay current (or future) litigation costs. Cf. Wilson v.

Anderson, No. 14-CV-0798, 2014 WL 3671878, at *3 (E.D. Wis. July 23, 2014)

(declining to order that a prisoner’s full filing fee be paid from his release

account, “[g]iven the [DOC’s] rationale for segregating funds into a release




  Case 2:21-cv-00617-JPS Filed 06/09/21 Page 1 of 3 Document 9
account” and the absence of any statutory authority compelling the court

to do so).

       Permitting a prisoner to invade a release account for litigation costs

could harm that prisoner’s likelihood of success post-incarceration, see Wis.

Admin. Code § DOC 309.466 (stating that disbursements from a prisoner’s

release account are authorized “for purposes that will aid the inmate’s

reintegration into the community”), especially if the prisoner is particularly

litigious. As the Seventh Circuit has instructed, “like any other civil litigant,

[a prisoner] must decide which of [his] legal actions is important enough to

fund,” Lindell v. McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003); thus, if a

prisoner concludes that “the limitations on his funds prevent him from

prosecuting [a] case with the full vigor he wishes to prosecute it, he is free

to choose to dismiss it voluntarily and bring it at a later date.” Williams v.

Berge, No. 02-CV-10, 2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

       While the Court will not permit Plaintiff to access his release account

for the entirety of his filing fee, or other litigation costs, it will grant Plaintiff

permission to use funds from that account solely for the purpose of paying

the IPFF. Plaintiff shall ensure that the IPFF of $16.37 is paid to the Clerk of

the Court on or before July 9, 2021.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to pay his initial partial

filing fee with release account funds (Docket #7) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that the Secretary of the Wisconsin

Department of Corrections or his designee shall release $16.37 from

Plaintiff’s release account for payment of the initial partial filing fee in this

matter;


                            Page 2 of 3
   Case 2:21-cv-00617-JPS Filed 06/09/21 Page 2 of 3 Document 9
       IT IS FURTHER ORDERED that Plaintiff shall ensure that his initial

partial filing fee is paid to the Clerk of the Court on or before July 9, 2021;

and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the institution where the inmate is confined.

       Dated at Milwaukee, Wisconsin, this 9th day of June, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 3 of 3
  Case 2:21-cv-00617-JPS Filed 06/09/21 Page 3 of 3 Document 9
